DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/30/2022 have been entered.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242 in view of Cudak et al. US 20140012494 in view of Popple US 20170124864 and further in view of Funabashi US 20140172265.
Regarding claim 1, Yoshida teaches A method comprising: establishing, by a first vehicle, a secure channel area extending from at least one side of a-the first vehicle, the secure channel area generated base on classifying images of a roadway surrounding the first vehicle; detecting, by the first vehicle, a presence of a second vehicle in the secure channel area; establishing, by the first vehicle, a secure connection with the second vehicle upon detecting the presence (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0039]; [0042]; [0051]-[0055]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; In an example embodiment, the vehicle circumference monitor 25 may include an on -vehicle camera for capturing images around the vehicle. Thus, the vehicle circumference monitor 25 may monitor the circumference of the vehicle. The on -vehicle camera may further include a distance metering function to implement a stereo camera. In another example embodiment, multiple on -vehicle cameras may be mounted to capture images in all directions around the vehicle (par. 39). An example of the displaying state of the communication state display 51 is shown in FIG. 2C. In this example, the LED 54a and the LED 55b are in an ON-state and the other LEDs 54b, 54c, 55a, 55c, 56a-56c are in an OFF-state. As explained above, the three LEDs 54a-54c may correspond to millimeter wave communication channels, the three LEDs 55a-55c may correspond to microwave communication channels, and the three LEDs 56a-56c may correspond to laser communication channels. In this example, the vehicle circumference monitor 25 may obtain information that the first millimeter wave communication channel 54a and the second microwave communication channel 55b are used in other inter -vehicle communication or road-vehicle communication but the second and third millimeter wave communication channels 54b, 54c, the first and third microwave communication channels 55a, 55c, and the first through third laser communication channels 56a, 56b, 56c, are not used in other inter -vehicle communication or road-vehicle communication (par. 54). Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).
Yoshida does not explicitly teaches transmitting, by the first vehicle, a first message to the second vehicle, the first message including a first speed of the first vehicle; receiving, by the first vehicle, a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle; transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area, a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released. 
Cudak et al. teach transmitting, by the first vehicle, a first messages to the second vehicle, the first messages including a first speed of the first vehicle; receiving, by the first vehicle, a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle (Cudak et al. US 20140012494 abstract; paragraph [0004]-[0005]; [0010]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).  According to the cited passages and figures, the system clearly shows the module 22 can detect the presence or the speed of the proximity vehicle and the speed and /or position data of the two vehicles in the proximity range can exchange through Navigation device via NFC channel or cellular connection between the two vehicles.  They can exchange the speed and position information message via NFC channel or cellular connection between the two navigation devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the method of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference so the driver can be aware of another vehicle in the proximity zone with the driver’s vehicle to enhance traffic safety.
The combination of Yoshida and Cudak et al. do not explicitly teach transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area, a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released.
Popple teaches transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area, a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle (Popple US 20170124864  abstract; paragraph [0003]-[0004]; [0012]-[0019]; [0025]; [0029]-[0031]; [0034]-[0038]; figures 1-5; In some embodiments, the vehicle-to-vehicle and traffic signal-to-vehicle communication system further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted based upon at least one message received from a traffic signal, and wherein the first vehicle transmits at least one message to at least one other vehicle (par. 17). In some embodiments, the method of improving traffic flow and safety between vehicles further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted, wherein the first vehicle transmits at least one message to a second vehicle, wherein the second vehicle transmits at least one message to a third vehicle, wherein the at least one message is propagated to each vehicle in range of each transmission and wherein a current speed of each vehicle is adjusted based upon the at least one message received from a vehicle (par. 25). Speed messages: Each vehicle sends out regular messages on their speed and direction. These messages allow all vehicles travelling in the same direction to maintain optimal speed and spacing (par. 34). Rapid acceleration or rapid deceleration: When vehicles rapidly slow down, they send out a message to other vehicles. The message includes an indication that slowing is occurring and the direction of travel. Vehicles that receive the message react accordingly. Vehicles that receive the message also re-transmit the message allowing other vehicles at a greater distance to also react. The wireless message is intended to augment visual cues of an issue and to reduce the likelihood of multi-vehicle collisions (par. 35).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Popple by comprising the teaching of Popple into the method of Yoshida and Cudak et al..  The motivation to combine these arts is to provide vehicle-to-vehicle and traffic signal-to-vehicle from Popple reference into Yoshida and Cudak et al. reference so the driver can be aware the speed data of the other vehicle and adjust his/her speed to maintained a safety distance with another vehicle to avoid collision.
The combination of Yoshida, Cudak et al. and Popple do not explicitly teach taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles are not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not perform the control speed automatically and the driver can control the speed.).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al. and Popple with Funabashi by comprising the teaching of Funabashi into the method of Yoshida, Cudak et al. and Popple. The motivation to combine these arts is to provide the control device to perform a speed control base on the surround vehicle notification information from Funabashi reference into Yoshida, Cudak et al. and Popple reference so the driver can be maintained a safety distance with another vehicle within the proximity zone of the driver’s vehicle.
Regarding claim 2, the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the method of claim 1, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on a left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.)  
Regarding claim 3, the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the method of claim 1, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on a front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 7,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the method of claim 1, the detecting that the secure connection was released comprising detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well.  Therefore, it’s obviously to one of ordinary skill in the art when the host vehicle does not detect any object the detection area within the range of the detection and there is no communication established.).  
Regarding claim 8, Yoshida teaches A non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining steps of: 3Appl. No. 16/363,054 Docket No. 120426-178400/US Response to Office Action establishing, by a first vehicle, a secure channel area extending from at least one side of the first vehicle, the secure channel area generated based on classifying images of a roadway surrounding the first vehicle; detecting, by the first vehicle, a presence of a second vehicle in the secure channel area; establishing, by the first vehicle, a secure connection with the second vehicle upon detecting the presence (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0039]; [0042]; [0051]-[0055]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; In an example embodiment, the vehicle circumference monitor 25 may include an on -vehicle camera for capturing images around the vehicle. Thus, the vehicle circumference monitor 25 may monitor the circumference of the vehicle. The on -vehicle camera may further include a distance metering function to implement a stereo camera. In another example embodiment, multiple on -vehicle cameras may be mounted to capture images in all directions around the vehicle (par. 39). An example of the displaying state of the communication state display 51 is shown in FIG. 2C. In this example, the LED 54a and the LED 55b are in an ON-state and the other LEDs 54b, 54c, 55a, 55c, 56a-56c are in an OFF-state. As explained above, the three LEDs 54a-54c may correspond to millimeter wave communication channels, the three LEDs 55a-55c may correspond to microwave communication channels, and the three LEDs 56a-56c may correspond to laser communication channels. In this example, the vehicle circumference monitor 25 may obtain information that the first millimeter wave communication channel 54a and the second microwave communication channel 55b are used in other inter -vehicle communication or road-vehicle communication but the second and third millimeter wave communication channels 54b, 54c, the first and third microwave communication channels 55a, 55c, and the first through third laser communication channels 56a, 56b, 56c, are not used in other inter -vehicle communication or road-vehicle communication (par. 54). Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.). 
Yoshida does not explicitly teaches transmitting a first message to the second vehicle, the first message including a speed of the first vehicle; receiving, by the first vehicle, a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle; transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area,  a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released.
Cudak et al. teach transmitting a first message to the second vehicle, the first message including a speed of the first vehicle; receiving, by the first vehicle, a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle (Cudak et al. US 20140012494 abstract; paragraph [0004]-[0005]; [0010]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).  According to the cited passages and figures, the system clearly shows the module 22 can detect the presence or the speed of the proximity vehicle and the speed and /or position data of the two vehicles in the proximity range can exchange through Navigation device via NFC channel or cellular connection between the two vehicles. They can exchange the speed and position information message via NFC channel or cellular connection between the two navigation devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the system of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference so the driver can be aware of another vehicle in the proximity zone with the driver’s vehicle to enhance traffic safety.
The combination of Yoshida and Cudak et al. do not explicitly teach transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area,  a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released.
Popple teaches transmitting, by the first vehicle, based on the detecting of the presence of the second vehicle in the secure channel area,  a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle (Popple US 20170124864  abstract; paragraph [0003]-[0004]; [0012]-[0019]; [0025]; [0029]-[0031]; [0034]-[0038]; figures 1-5; In some embodiments, the vehicle-to-vehicle and traffic signal-to-vehicle communication system further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted based upon at least one message received from a traffic signal, and wherein the first vehicle transmits at least one message to at least one other vehicle (par. 17). In some embodiments, the method of improving traffic flow and safety between vehicles further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted, wherein the first vehicle transmits at least one message to a second vehicle, wherein the second vehicle transmits at least one message to a third vehicle, wherein the at least one message is propagated to each vehicle in range of each transmission and wherein a current speed of each vehicle is adjusted based upon the at least one message received from a vehicle (par. 25). Speed messages: Each vehicle sends out regular messages on their speed and direction. These messages allow all vehicles travelling in the same direction to maintain optimal speed and spacing (par. 34). Rapid acceleration or rapid deceleration: When vehicles rapidly slow down, they send out a message to other vehicles. The message includes an indication that slowing is occurring and the direction of travel. Vehicles that receive the message react accordingly. Vehicles that receive the message also re-transmit the message allowing other vehicles at a greater distance to also react. The wireless message is intended to augment visual cues of an issue and to reduce the likelihood of multi-vehicle collisions (par. 35).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Popple by comprising the teaching of Popple into the system of Yoshida and Cudak et al..  The motivation to combine these arts is to provide vehicle-to-vehicle and traffic signal-to-vehicle from Popple reference into Yoshida and Cudak et al. reference so the driver can be aware the speed data of the other vehicle and adjust his/her speed to maintained a safety distance with another vehicle to avoid collision.
The combination of Yoshida, Cudak et al. and Popple do not explicitly teach taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches taking control, by the first vehicle, of a position and speed of the first vehicle; and releasing control, by the first vehicle, of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles are not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not perform the control speed automatically and the driver can control the speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al. and Popple with Funabashi by comprising the teaching of Funabashi into the system of Yoshida, Cudak et al. and Popple.  The motivation to combine these arts is to provide the control device to perform a speed control base on the surround vehicle notification information from Funabashi reference into Yoshida, Cudak et al. and Popple reference so the driver can be maintained a safety distance with another vehicle within the proximity zone of the driver’s vehicle.
Regarding claim 9,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on a left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 10,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on a front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 14,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the detecting that the secure connection was released comprising detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well.  Therefore, it’s obviously to one of ordinary skill in the art when the host vehicle does not detect any object the detection area within the range of the detection and there is no communication established.).  
Regarding claim 15, Yoshida teaches A device comprising: a processor; and6 a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: logic, executed by the processor, for establishing a secure channel area extending from at least one side of a first vehicle, the secure channel area generated based on classifying images of a roadway surrounding the first vehicle, logic, executed by the processor, for detecting a presence of a second vehicle in the secure channel area, logic, executed by the processor, for establishing a secure connection with the second vehicle upon detecting the presence (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0039]; [0042]; [0051]-[0055]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; In an example embodiment, the vehicle circumference monitor 25 may include an on -vehicle camera for capturing images around the vehicle. Thus, the vehicle circumference monitor 25 may monitor the circumference of the vehicle. The on -vehicle camera may further include a distance metering function to implement a stereo camera. In another example embodiment, multiple on -vehicle cameras may be mounted to capture images in all directions around the vehicle (par. 39). An example of the displaying state of the communication state display 51 is shown in FIG. 2C. In this example, the LED 54a and the LED 55b are in an ON-state and the other LEDs 54b, 54c, 55a, 55c, 56a-56c are in an OFF-state. As explained above, the three LEDs 54a-54c may correspond to millimeter wave communication channels, the three LEDs 55a-55c may correspond to microwave communication channels, and the three LEDs 56a-56c may correspond to laser communication channels. In this example, the vehicle circumference monitor 25 may obtain information that the first millimeter wave communication channel 54a and the second microwave communication channel 55b are used in other inter -vehicle communication or road-vehicle communication but the second and third millimeter wave communication channels 54b, 54c, the first and third microwave communication channels 55a, 55c, and the first through third laser communication channels 56a, 56b, 56c, are not used in other inter -vehicle communication or road-vehicle communication (par. 54). Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.). 
Yoshida does not explicitly teaches logic, executed by the processor, for transmitting a first message to the second vehicle, the first message including a speed of the first vehicle, logic, executed by the processor, for receiving a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle; logic, executed by the processor, for transmitting, based on the detecting of the presence of the second vehicle in the secure channel area, a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; logic, executed by the processor, for taking control of a position and speed of the first vehicle, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Cudak et al. teach logic, executed by the processor, for transmitting a first message to the second vehicle, the first message including a speed of the first vehicle, logic, executed by the processor, for receiving a second message from the second vehicle, the second message including a second speed of the [[first]] second vehicle (Cudak et al. US 20140012494 abstract; paragraph [0004]-[0005]; [0010]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).  According to the cited passages and figures, the system clearly shows the module 22 can detect the presence or the speed of the proximity vehicle and the speed and /or position data of the two vehicles in the proximity range can exchange through Navigation device via NFC channel or cellular connection between the two vehicles. They can exchange the speed and position information message via NFC channel or cellular connection between the two navigation devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the system of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference so the driver can be aware of another vehicle in the proximity zone with the driver’s vehicle to enhance traffic safety.
The combination of Yoshida and Cudak et al. do not explicitly teach logic, executed by the processor, for transmitting, based on the detecting of the presence of the second vehicle in the secure channel area,  a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle; logic, executed by the processor, for taking control of a position and speed of the first vehicle, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Popple teaches logic, executed by the processor, for transmitting, based on the detecting of the presence of the second vehicle in the secure channel area,  a third message to the second vehicle instructing the second vehicle to change its speed from the second speed to a third speed, the third message signed by the first vehicle (Popple US 20170124864  abstract; paragraph [0003]-[0004]; [0012]-[0019]; [0025]; [0029]-[0031]; [0034]-[0038]; figures 1-5; In some embodiments, the vehicle-to-vehicle and traffic signal-to-vehicle communication system further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted based upon at least one message received from a traffic signal, and wherein the first vehicle transmits at least one message to at least one other vehicle (par. 17). In some embodiments, the method of improving traffic flow and safety between vehicles further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted, wherein the first vehicle transmits at least one message to a second vehicle, wherein the second vehicle transmits at least one message to a third vehicle, wherein the at least one message is propagated to each vehicle in range of each transmission and wherein a current speed of each vehicle is adjusted based upon the at least one message received from a vehicle (par. 25). Speed messages: Each vehicle sends out regular messages on their speed and direction. These messages allow all vehicles travelling in the same direction to maintain optimal speed and spacing (par. 34). Rapid acceleration or rapid deceleration: When vehicles rapidly slow down, they send out a message to other vehicles. The message includes an indication that slowing is occurring and the direction of travel. Vehicles that receive the message react accordingly. Vehicles that receive the message also re-transmit the message allowing other vehicles at a greater distance to also react. The wireless message is intended to augment visual cues of an issue and to reduce the likelihood of multi-vehicle collisions (par. 35).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Popple by comprising the teaching of Popple into the system of Yoshida and Cudak et al..  The motivation to combine these arts is to provide vehicle-to-vehicle and traffic signal-to-vehicle from Popple reference into Yoshida and Cudak et al. reference so the driver can be aware the speed data of the other vehicle and adjust his/her speed to maintained a safety distance with another vehicle to avoid collision.
The combination of Yoshida, Cudak et al. and Popple do not explicitly teach logic, executed by the processor, for taking control of a position and speed of the first vehicle, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches logic, executed by the processor, for taking control of a position and speed of the first vehicle, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles are not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not perform the control speed automatically and the driver can control the speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al. and Popple with Funabashi by comprising the teaching of Funabashi into the system of Yoshida, Cudak et al. and Popple.  The motivation to combine these arts is to provide the control device to perform a speed control base on the surround vehicle notification information from Funabashi reference into Yoshida, Cudak et al. and Popple reference so the driver can be maintained a safety distance with another vehicle within the proximity zone of the driver’s vehicle.
Regarding claim 16,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the device of claim 15, the logic for establishing the secure channel area extending from at least one side of the first vehicle comprising logic, executed by the processor, for establishing the secure channel area on a left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.)  
Regarding claim 17,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the device of claim 15, the logic for establishing the secure channel area extending from at least one side of the first vehicle comprising logic, executed by the processor, for establishing the secure channel area on a front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 20,  the combination of Yoshida, Cudak et al., Popple and Funabashi disclose the device of claim 15, the logic for detecting that the secure connection was released comprising logic, executed by the processor, for detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well. Therefore, it’s obviously to one of ordinary skill in the art when the host vehicle does not detect any object the detection area within the range of the detection and there is no communication established.).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242, in view of Cudak et al. US 20140012494, in view of Popple US 20170124864, in view of Funabashi US 20140172265, in view of Crawford US 20140229525 and further in view of Saito et al. US 20130029604.
Regarding claim 4, the combination of Yoshida, Cudak et al., Popple and Funabashi teach all the limitation in the claim 1.
Crawford teaches the method of claim 1, the establishing the secure connection comprising confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al., Popple and Funabashi with Crawford by comprising the teaching of Crawford into the method of Yoshida, Cudak et al., Popple and Funabashi.  The motivation to combine these arts is to provide connection pool from Crawford reference into Yoshida, Cudak et al., Popple and Funabashi reference so the system can select available connection to connect two entity for communication.
The combination of Yoshida, Cudak et al., Popple, Funabashi and Crawford do not explicitly teach and, if not, denying the secure connection.
Saito et al. teach and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al., Popple, Funabashi and Crawford with Saito et al. by comprising the teaching of Saito et al. into the method of Yoshida, Cudak et al., Popple, Funabashi and Crawford.  The motivation to combine these arts is to send a rejection response when there is no resource available for connecting from Saito et al. reference into Yoshida, Cudak et al., Popple, Funabashi and Crawford reference to notice other party the resource is not available.
Regarding claim 11, the combination of Yoshida, Cudak et al., Popple, Funabashi, Crawford and Saito et al. disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure connection comprising confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).) and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
Regarding claim 18, the combination of Yoshida, Cudak et al., Popple, Funabashi, Crawford and Saito et al. disclose the device of claim 15, the logic for establishing the secure connection comprising logic, executed by the processor, for confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).) and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242, in view of Cudak et al. US 20140012494, in view of Popple US 20170124864, in view of Funabashi US 20140172265 and further in view of Canavor et al. US 20160285863.
Regarding claim 5, the combination of Yoshida, Cudak et al., Popple and Funabashi teach all the limitation in the claim 1.
The combination of Yoshida, Cudak et al., Popple and Funabashi do not explicitly teach the method of claim 1, further comprising exchanging messages between the first vehicle and the second vehicle comprising transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of a sending vehicle.
Canavor et al. teach the method of claim 1, further comprising exchanging messages between the first vehicle and the second vehicle comprising transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of a sending vehicle (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al., Popple and Funabashi with Canavor et al. by comprising the teaching of Canavor et al. into the method of Yoshida, Cudak et al., Popple and Funabashi.  The motivation to combine these arts is to provide a cryptographic key to verify a digital signature message from Canavor et al. reference into Yoshida, Cudak et al., Popple and Funabashi reference so the communication can be more security.
Regarding claim 6, the combination of Yoshida, Cudak et al., Popple, Funabashi and Canavor et al. disclose the method of claim 5, the exchanging messages between the first vehicle and the second vehicle comprising verifying signatures associated with the messages (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0040]; [0042]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; Returning to the illustrated embodiment of FIG. 1, the unmanned aerial vehicle 102 additionally transmits a digital certificate 110 to the unmanned aerial vehicle 104 where the digital certificate 110 enables the unmanned aerial vehicle 104 to determine a public cryptographic key corresponding to the private cryptographic key stored within the unmanned aerial vehicle 102 and to use the public cryptographic key to verify the digital signature 108 of the message 106. As discussed below, the digital certificate 110 may contain a digital signature of a certificate authority (i.e., a computer system that issues digital certificates by cryptographically binding digital certificates to respective identities (e.g., individual unmanned aerial vehicles)) that the unmanned aerial vehicle 104 is configured to trust. The unmanned aerial vehicle 104 may have a digital certificate of the certificate authority that issued the digital certificate 110, thereby enabling the unmanned aerial vehicle 104 to determine that the public cryptographic key of the digital certificate 110 can be trusted to verify the digital signature 108 (par. 34).).  
Regarding claim 12, the combination of Yoshida, Cudak et al., Popple, Funabashi and Canavor et al. disclose the non-transitory computer readable storage medium of claim 8, the steps further comprising exchanging messages between the first vehicle and the second vehicle comprising transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of a sending vehicle (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).).  
Regarding claim 13, the combination of Yoshida, Cudak et al., Popple, Funabashi and Canavor et al. disclose the non-transitory computer readable storage medium of claim 12, the exchanging messages between the first vehicle and the second vehicle comprising verifying signatures associated with the messages (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0040]; [0042]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; Returning to the illustrated embodiment of FIG. 1, the unmanned aerial vehicle 102 additionally transmits a digital certificate 110 to the unmanned aerial vehicle 104 where the digital certificate 110 enables the unmanned aerial vehicle 104 to determine a public cryptographic key corresponding to the private cryptographic key stored within the unmanned aerial vehicle 102 and to use the public cryptographic key to verify the digital signature 108 of the message 106. As discussed below, the digital certificate 110 may contain a digital signature of a certificate authority (i.e., a computer system that issues digital certificates by cryptographically binding digital certificates to respective identities (e.g., individual unmanned aerial vehicles)) that the unmanned aerial vehicle 104 is configured to trust. The unmanned aerial vehicle 104 may have a digital certificate of the certificate authority that issued the digital certificate 110, thereby enabling the unmanned aerial vehicle 104 to determine that the public cryptographic key of the digital certificate 110 can be trusted to verify the digital signature 108 (par. 34).).  
Regarding claim 19, the combination of Yoshida, Cudak et al., Popple, Funabashi and Canavor et al. disclose the device of claim 15, the stored program logic further comprising logic for exchanging messages between the first vehicle and the second vehicle comprising logic, executed by the processor, for transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of a sending vehicle (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).).  
Response to Arguments
Applicant's arguments filed on 03/30/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument:  Applicant argues that Yoshida, Cudak et al., Popple and Funabashi failed to teach or suggest the amendment “based on the detecting of the presence of the second vehicle in the secure channel area” as cited in the independent claims 1, 8 and 15.
Examiner response: Examiner respectfully submit that Yoshida, Cudak et al., Popple and Funabashi do teach “based on the detecting of the presence of the second vehicle in the secure channel area” (Popple US 20170124864  abstract; paragraph [0003]-[0004]; [0012]-[0019]; [0025]; [0029]-[0031]; [0034]-[0038]; figures 1-5; In some embodiments, the vehicle-to-vehicle and traffic signal-to-vehicle communication system further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted based upon at least one message received from a traffic signal, and wherein the first vehicle transmits at least one message to at least one other vehicle (par. 17). In some embodiments, the method of improving traffic flow and safety between vehicles further comprises a first vehicle, wherein a current speed of the first vehicle is adjusted, wherein the first vehicle transmits at least one message to a second vehicle, wherein the second vehicle transmits at least one message to a third vehicle, wherein the at least one message is propagated to each vehicle in range of each transmission and wherein a current speed of each vehicle is adjusted based upon the at least one message received from a vehicle (par. 25). Speed messages: Each vehicle sends out regular messages on their speed and direction. These messages allow all vehicles travelling in the same direction to maintain optimal speed and spacing (par. 34). Rapid acceleration or rapid deceleration: When vehicles rapidly slow down, they send out a message to other vehicles. The message includes an indication that slowing is occurring and the direction of travel. Vehicles that receive the message react accordingly. Vehicles that receive the message also re-transmit the message allowing other vehicles at a greater distance to also react. The wireless message is intended to augment visual cues of an issue and to reduce the likelihood of multi-vehicle collisions (par. 35).); (Cudak et al. US 20140012494 abstract; paragraph [0004]-[0005]; [0010]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18) or (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0039]; [0042]; [0051]-[0055]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; In an example embodiment, the vehicle circumference monitor 25 may include an on -vehicle camera for capturing images around the vehicle. Thus, the vehicle circumference monitor 25 may monitor the circumference of the vehicle. The on -vehicle camera may further include a distance metering function to implement a stereo camera. In another example embodiment, multiple on -vehicle cameras may be mounted to capture images in all directions around the vehicle (par. 39). An example of the displaying state of the communication state display 51 is shown in FIG. 2C. In this example, the LED 54a and the LED 55b are in an ON-state and the other LEDs 54b, 54c, 55a, 55c, 56a-56c are in an OFF-state. As explained above, the three LEDs 54a-54c may correspond to millimeter wave communication channels, the three LEDs 55a-55c may correspond to microwave communication channels, and the three LEDs 56a-56c may correspond to laser communication channels. In this example, the vehicle circumference monitor 25 may obtain information that the first millimeter wave communication channel 54a and the second microwave communication channel 55b are used in other inter -vehicle communication or road-vehicle communication but the second and third millimeter wave communication channels 54b, 54c, the first and third microwave communication channels 55a, 55c, and the first through third laser communication channels 56a, 56b, 56c, are not used in other inter -vehicle communication or road-vehicle communication (par. 54). Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  According to the above cited passages and figures Popple reference clearly describe the V2V (vehicle-to-vehicle) communication in paragraph 17 and paragraph 25 describe the communication exchange when the vehicles in the transmission range. Cudak et al. reference clearly teach near field communication (NFC channel) between the two navigation devices in paragraph 18. Yoshida reference clearly show the proximity vehicle can obtain the vehicle communication channel via capture image from the camera in the paragraphs 39, 54 and 73.  Since Yoshida, Cudak et al., Popple and Funabashi do teach the communication between the plurality vehicles in the near field range, therefore the rejection stand. Please see above rejections. Also, with the updated search examiner also find a new reference Kim et al. US 20190068582 paragraph 57 is teaching the V2V (vehicle-to-vehicle) communication of the neighboring vehicles include the secure communication channel establish.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683